            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

LORENZO DOWNING,
           Plaintiff,               CIVIL ACTION FILE NO.
                  v.                1:19-CV-0929-MLB
IOU CENTRAL, INC d/b/a IOU
FINANCIAL, LLC, a Georgia limited
liability company,
           Defendant.
         REPLY BRIEF OF DEFENDANT IOU CENTRAL, INC.
        IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
            PLAINTIFF’S FIRST AMENDED COMPLAINT
                                              Table of Contents

INTRODUCTION ....................................................................................................1

LEGAL ARGUMENT .............................................................................................2
  I. Downing Knew of His Potential Forgery Defenses Prior to Settling the
     Maryland Litigation............................................................................................2

     A. Downing Admits He Had Prior Knowledge Of The “Fraud” During the
        Maryland Litigation But “Elected” Not To Do Anything About It ..............2

     B. Downing’s Prior Knowledge is Shown By His Pleadings............................3

     C. Downing Voluntarily Settled the Maryland Litigation With Prior
        Knowledge And Consented to Judgment And Released All Claims
        Including The Fraud Claim ...........................................................................5

           1. The Maryland Consent Judgment and Settlement ...................................5

           2. Plaintiff Refers To But Omits From His FAC These Critical Maryland
              Records.....................................................................................................7

           3. This Court May Consider the Maryland Court Pleadings Without
              Converting Defendant’s Motion to Summary Judgment .........................9

           4. The Consent Judgment Is a Valid, Final Determination on the Merits .11

              (i) The Consent Judgment Is a Determination on the Merits ...............11

              (ii) The Consent Judgment Waived Any Jurisdictional Challenges ......12

  II. Plaintiff's Claims Are Barred by the Rooker-Feldman Doctrine ..................13

  III. Downing’s Fraud Claim Is Precluded by Res Judicata .................................15

  IV. Plaintiff’s Fraud Claim Fails .........................................................................18

     A. Plaintiff Has Not Plead Fraud with Particularity or Plausibility ...............18

     1.       Plaintiff Has Not Plead Fraud with Particularity ....................................19

                                                           -i-
     2.        The Element of Reliance Does Not Exist ...............................................22

     3.        The Merger Clause In the Settlement Agreement Precludes Reliance ..23

   V. Plaintiff’s FDCPA, GFBPA, and GUDTPA Claims
      (Counts 1-3, 5-6) Fail ...................................................................................24

CONCLUSION ........................................................................................................25




                                                        -ii-
                                  Exhibit List
Pleadings from: IOU Central, Inc. v. Lorenzo Downing, et.al., in the Circuit
Court of Prince George’s County, State of Maryland, Case No. CAL 17-06422,
March 16, 2017


No.   Document                                                     Date Filed
1     Maryland Litigation Docket Report
2     IOU’s Complaint                                              3-16-2017
3     Motion for Summary Judgment                                  5-30-2017
            Memorandum of Law
            Affidavit of Phil Bishop
                  Exh. 1 Promissory Note
                  Exh. 2 Guaranty
                  Exh. 3 Authorizations for Electronic Debits
                  Exh. 4 Account Ledger
                  Exh. 5 Demand Letter
                  Exh. 6 Affidavit for Attorneys’ Fees
4     Voluntary Dismissal                                          6-30-2017
5     Motion to Reopen Case                                        1-22-2018
                  Exh. 1 Settlement Agr. and Mutual Release
                  Exh. 2 Consent to Judgment
6     Order and Judgment                                           3-19-2018
7     Downing’s Amended Motion to Vacate                           6-7-2018
                  Exh. 1 Guaranty
                  Exh. 2 E-mail string: Downing and his atty



                                       -iii-
                                 INTRODUCTION

      This is neither complex litigation nor a case of first impression. This case is

entirely about the Plaintiff’s refusal to accept the Maryland judgment rendered

against him. It is a judgment that Plaintiff voluntarily consented to in writing, with

the advice of legal counsel, that resolved the very issue of the guaranty’s authenticity

and the jurisdiction of the Maryland court that Plaintiff now raises in this Court. It

was a judgment that Plaintiff later sought to vacate in Maryland, which was denied.

We know these facts because they are public record, signed and notarized by

Plaintiff himself or served upon him, filed with the Maryland Court concluding the

Maryland litigation in full, on the merits, and with finality and of which this Court

can consider and take judicial notice.

      Disregarding the finality of the Maryland litigation, as shown by the FAC and

his Responsive Memorandum, Downing’s case now, before this Court, is entirely

predicated on the single fundamental allegation that was resolved in the Maryland

litigation --- that the Guaranty was a forgery. From this single predicate allegation

all six (6) of Plaintiff’s Counts in the FAC follow.

      Despite the previous judicial determinations by the Maryland Court, Plaintiff

demands this Court accept his implausible, selective facts and specious conclusions

that are demonstratively shown to be untrue by the public record before this Court.
                                          -1-
Indeed, Plaintiff cannot reconcile his claims with reality. He does not even try.

Instead, in an attempt to give this Court the impression of claims based in fact,

Plaintiff makes veiled references to the previous litigation in the FAC and simply

ignores and omits the integral details revealed in the Maryland pleadings which are

fatal to his claims.

                               LEGAL ARGUMENT

I. Downing Knew of His Potential Forgery Defenses Prior to Settling the
   Maryland Litigation

     A. Downing Admits He Had Prior Knowledge Of The “Fraud” During the
        Maryland Litigation But “Elected” Not To Do Anything About It

        In Downing’s Responsive Memorandum, he admits he knew of the alleged

forged Guaranty during the Maryland litigation but “elected” not to assert it in the

Maryland case.1 As he describes it, the defense of forgery in the Maryland case was

“not a compulsive counterclaim” and that he “in fact elect[ed]” not to raise the issue.

(Brief pg. 29). He characterizes his Maryland experience as either a “mistake, error,

fraud and/or ineffective assistance of counsel”.2 Yet, despite knowledge of this

potential defense, Downing, with the assistance of legal counsel, settled the case by

Consent Judgment resolving with finality the issue of the Guaranty’s genuineness.



1
    Downing’s Responsive Memorandum, pg. 29.
2
    FAC para 18; See also, Attachment No. 7, pg. 3 para. 11)
                                          -2-
B.       Downing’s Prior Knowledge is Shown By His Pleadings

         Downing’s prior knowledge (during the Maryland litigation) is also on display

in his allegations in the FAC and the pleadings filed in the Maryland public records.
                                                                                     3
Downing steadfastly asserts in the FAC that “he never signed a guaranty”.

Possessed with this clear knowledge, Downing would have known that any guaranty

IOU presented to him for collection was therefore not authentic and would have

known of the forgery defense from the start.

         In fact, the Guaranty was presented to Downing at several stages during the

Maryland collection case. For instance, it was referenced in the Complaint where

IOU alleged he signed it, and it was also attached as a sworn exhibit to IOU’s

affidavit in support of its motion for summary judgment in Maryland where its

authenticity was stated. Downing did not controvert IOU’s sworn affidavit and did

not contest IOU’s motion for summary judgment. Instead, Downing “elected” not to

assert the defense prior to a ruling on IOU’s motion and instead settled the case.

         Downing’s prior knowledge is also shown in the Maryland pleadings he

authored and filed with the Maryland court.4 Several months after the settlement

and dismissal of the Maryland case Downing sought to vacate the judgment against



3
    FAC para.’s 33, 49, 55, 72, 83, and 94.
4
    Attachment No. 7, pg. 3, para’s 6-8).
                                              -3-
him where he argued to the Maryland court that he never signed the Guaranty and

the Guaranty was a forgery.5 In his briefing before the Maryland court, Downing

cited in support of his motion his own email from months earlier, copied to his

attorney, reasserting that he never signed any guaranty.6        Not only does this

revelation show prior knowledge that Downing believed the Guaranty was not

genuine, but this prior knowledge of legal defenses that he “elected” not to use in

Maryland is fatal to his claim for fraud since it destroys any semblance of justifiable

reliance. When Downing did finally raise the issue of forgery in Maryland on his

Amended Motion to Vacate, the Court denied his motion.7

    These admissions and legal choices taken by Downing in the Maryland case are

contrary to his current allegation of fraud he now alleges. His legal defenses were

known to him and to his attorney and could have been raised in Maryland prior to

judgment. Yet, despite his prior knowledge and beliefs, both Downing and his

attorney, chose to settle the Maryland case by Consent Judgment before the

Maryland Court ruled on IOU’s motion for summary judgment.




5
  Id.
6
  See Attachment 7, pg. 3, (Exh.2).
7
  Maryland Docket entry dated 9-21-2018.
                                          -4-
     C. Downing Voluntarily Settled the Maryland Litigation With Prior
        Knowledge And Consented to Judgment And Released All Claims
        Including The Fraud Claim

         1. The Maryland Consent Judgment and Settlement

         The issue of the Guaranty’s authenticity was judicially resolved, on the merits,

in Maryland. As is typical of any commercial collection case, the issue of whether

the debtor signed the commercial instrument is fundamental.               That issue was

squarely before the Maryland court in the case of IOU Central, Inc. v. Lorenzo

Downing, et.al., in the Circuit Court of Prince George’s County, State of Maryland,

Case No. CAL 17-06422, on March 16, 2017. We know this because the pleadings

on public record expressly show that IOU, in that case, alleged that Downing signed

the Guaranty. The Guaranty was referenced in the Complaint and was presented with

IOU’s motion for summary judgment where the Guaranty was submitted as Exhibit

2 to the uncontradicted, sworn affidavit of IOU asserting its authenticity.8

         As discussed above, Downing’s Responsive Memorandum and the public

records clearly show that Downing, and his attorney in the Maryland case, were
                                                   9
aware of their belief of the forgery defense.          Nevertheless, possessed with prior



8
    See Attachment No.s 1 and 2.
9
    See the discussion, of this issue in more detail in Section I. B. of this Reply, supra;
    See also, Downing’s Responsive Memorandum pg. 29; Attachment No. 7, pg., 3
    (Exh. 2).
                                             -5-
knowledge of a forgery defense, and before a ruling was had on IOU’s motion for

summary judgment in Maryland, Downing, while represented by legal counsel,

voluntarily settled the Maryland case by Consent Judgment. 10

      The Maryland public records reveal that Downing signed and notarized a

written Settlement Agreement and Mutual Release Agreement releasing all claims,

known or unknown, established a payment plan,11 signed a Consent Judgment 12 and,

signed and filed a joint Voluntarily Dismissal of the case13.

      By operation of law, the Consent Judgment, the Voluntary Dismissal, and the

Settlement and Release extinguished any defenses relating to the authenticity of the

Guaranty or the jurisdiction of the Maryland court.

      Several months later, Downing defaulted on the payment plan, the case was a

reopened, the Consent Judgment was entered, and judgment was taken against

Downing.14 When collection activity resumed, Downing filed his motion to vacate

the Maryland judgment. 15




10
    See Attachment No. 5 (Exh. 2).
11
   Id. (Exh. 1).
12
   Id.
13
   See Attachment No. 4.
14
   See Attachment No. 6.
15
   See Attachment No. 7.
                                         -6-
         Downing now complains again that the Guaranty is a forgery despite having

first elected to waive the defense then making and losing that argument in Maryland.

         2. Plaintiff Refers To But Omits From His FAC These Critical Maryland
            Records

         Downing makes repeated references to, and bases his FAC claims on, the

pleadings from the Maryland litigation. Indeed, the Maryland litigation is central to

his claims of fraud and forgery. Yet, he purposefully omits, or simply fails to plead,

the most critical portions of the Maryland pleadings that are fatal to his FAC claims.

         The public records of the Circuit Court for Prince George’s County,

Maryland, Civil Act. No. Cal 17-06422 integral to Downing’s claims reveal that:

      (1) The Maryland Complaint expressly alleged the Guaranty was signed by

          Downing. 16

     (2) The Guaranty was presented to Downing on IOU’s Motion for Summary

          Judgment where its authenticity was verified by the uncontested sworn

          affidavit of IOU attached to the Motion.17

      (4) With full knowledge of the claims against him, and with the advice of legal

          counsel, Downing settled the Maryland lawsuit and thereafter commenced




16
     See Attachment No. 2, para. 6.
17
     See Attachment No. 3, Affidavit of IOU (Exh. 2).
                                          -7-
           making payments to IOU in accordance with the Settlement Agreement.18

     (5)   Pursuant to the Settlement Agreement and Mutual Release, Downing

           agreed to make payments on the loan in exchange of dismissal of the

           lawsuit.19 IOU reserved the right to reopen the case and file the Consent

           Judgment in the event of default.20 Downing also provided a full release of

           all claims, known or unknown, against IOU.21 Downing was represented by

           legal counsel, acknowledged he and his legal counsel reviewed the
                                                                               22
           document before signing, and the case was voluntarily dismissed.         The

           Settlement Agreement is governed by Maryland law, challenges to it must

           be brought in Maryland, and it contains a merger clause.23

     (6) When Downing defaulted on the Settlement Agreement, the case was re-

           opened and the Consent Judgment was entered against Downing. 24

     (7) Once collection activity resumed, Downing Moved to Vacate the Consent

           Judgment; which was denied.25


18
   See Attachments No 4 and 5 (Exh. 1 and 2); See also Downing’s Responsive
   Memorandum, pg. 29.
19
   See attachment No. 5 (Exh. 1 para 1).
20
   Id.
21
   Id. (Exh. 1 para. 3).
22
   Id. (Exh. 1 para 5); See Also, Attachment No. 4.
23
   Id. (Exh. 1 para.s 4 and 6).
24
   Id.; See also Attachment No. 4.
25
   See Attachment No. 5 and Maryland Docket entry dated 9-21-2018.
                                           -8-
These records, integral to Plaintiff’s claims demonstrate the facts alleged by

Downing in the FAC are not plausible and his claims should be dismissed.

      3. This Court May Consider the Maryland Court Pleadings Without
         Converting Defendant’s Motion to Summary Judgment

      In deciding a Rule 12(b)(6) motion, a court may properly consider: "(1)

matters attached to the complaint; (2) matters incorporated into the pleadings by

reference; (3) matters of public record; and (4) matters integral to or upon which

plaintiff's claim is based". Guinn v. Seterus, Inc., Case No. 3:18-CV-135-CAR (M.D.

Ga., 2019) (relied upon publicly filed real estate records) ; Tribble v. Tew, Case No.

17-11674 (11th Cir., 2019) (unpublished opinion); Hadley v. Bank of Am., Case No.

1:17-CV-1522-TWT-LTW (N.D. Ga., 2018) (relying on specific provisions of

recorded real estate documents); Davis v. Self, 547 F. App'x 927, 929 (11th Cir.

2013); Fed. R. Evid. 201(a)-(d).

      Federal Rule of Evidence 201(b)(2) permits the Court to take judicial notice

of facts that are "capable of accurate and ready determination by resort to sources

whose accuracy cannot reasonably be questioned". Moreover, judicial notice is

mandatory when a party requests such notice and supplies the court with the

necessary information. Fed. R. Evid. 20l(d). Pleadings and other court filings are

classic examples of public records that may be judicially noticed. See United States


                                         -9-
v. Townsend, 886 F.3d 441 (4th Cir., 2018) (citing Colonial Penn Ins. Co. v. Coil,

887 F.2d 1236, 1239 (4th Cir. 1989) (citing Fed. R. Evid. 201 ) (also noting that

court records are the most common type of judicially noticed records).

      Independent of the Court's power to take judicial notice of public documents,

the Court may consider the Maryland pleadings because: (1) Plaintiff explicitly

references the materials in the Complaint; (2) Plaintiff bases his allegations on

categories of public documents into which these exhibits fall; and (3) the documents

are integral to Plaintiff’s theory of fraud. This may be done without converting the

motion into one for summary judgment because they are central to Plaintiff's claim.

Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005), citing Horsley v. Feldt, 304

F.3d 1125, 1134 (11th Cir. 2002); Harris v. Ivax Corp., 182 F.3d 799, 802 n. 2 (11th

Cir. 1999). See also, Brooks v. Blue Cross and Blue Shield of Florida, Inc., 116 F.3d

1364, 1369 (11th Cir. 1997) (“[W]here the plaintiff refers to certain documents in

the complaint and those documents are central to the plaintiff's claim, then the Court

may consider the documents part of the pleadings for purposes of Rule 12(b)(6)

dismissal, and the defendant's attaching such documents to the motion to dismiss

will not require conversion of the motion into a motion for summary judgment.”).

Moreover, there is no dispute as to the authenticity of the pleadings as they are public

records of which Downing is a party, authored by him or which were served upon

                                          -10-
him in the Maryland proceedings, and filed with the Maryland Court. See Shaw v.

Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir. 1995) (taking judicial notice of state court

records to decide whether collateral estoppel applies).

      Downing’s Complaint expressly references the Maryland litigation (Para 17-

31, 35), and weaves the Maryland case into each Count of his Complaint (37-43, 46-

51, 54-60, 62-76, 80-87).       Plaintiff’s allegations are “'based upon” and these

materials are “integral to” his claims and, even if not explicitly cited, can be

considered by the Court in resolving the Motion to Dismiss.

      4. The Consent Judgment Is a Valid, Final Determination on the Merits

          (i)   The Consent Judgment Is a Determination on the Merits

      Under Maryland law, "consent judgments should normally be given the same

force and effect as any other judgment, including judgments rendered after

litigation." Jones, 356 Md. at 532, 740 A.2d at 1014; Chernick, 327 Md. at 478, 610

A.2d at 774. It is a "judgment and an order of court. Its only distinction is that it is a

judgment that a court enters at the request of the parties." Jones, 356 Md. at 528, 740

A.2d at 1013. Thus, a consent order entered properly carries the same weight and is

treated as any other final judgment. Kent Island, LLC v. DiNapoli, 430 Md. 348,

360, 61 A.3d 21, 28 (2013). "The fact that a judgment is rendered by consent gives

it neither less nor greater force or effect than it would have had it been rendered after


                                           -11-
protracted litigation, except to the extent that the consent excuses error and

operates to end all controversy between the parties." (Emphasis added). Jones v.

Hubbard, 356 Md. 513, 740 A.2d 1004, 1015 (Md., 1999) (citing First Bank, W.

Mont. v. Dist. Ct., 737 P.2d 1132, 1135 (1987) ("The effect of a stipulation is the

same as a judgment on the merits.").

           (ii) The Consent Judgment Waived Any Jurisdictional Challenges

        Downing attempts to make a claim that the Maryland Judgment is void ab

initio on the grounds that the Maryland court did not have subject matter jurisdiction

due to an arbitration clause in the Guaranty.26 However, it is well settled that a party

may waive the contractual right to arbitration. Under Maryland law, the waiver of

the contractual right to arbitrate "may result from an express agreement or be

inferred from circumstances." Cain v. Midland Funding, LLC, 452 Md. 141, 156

A.3d 807 (Md. App., 2017) (Citing Bargale Industries, Inc. v. Robert Realty Co.,

275 Md. at 643, 343 A.2d 529). To waive the right to arbitrate, a party must take

action "inconsistent with an intention to insist upon enforcing" the arbitration clause.

Id. Plaintiff’s decision to settle the Maryland litigation by consent judgment instead




26
     See FAC, para.s 18 and 28; See also, Downing’s Responsive Memorandum, pg.s
     3, 7, 8, 26, 30.
                                          -12-
of asserting an arbitration demand is action "inconsistent with an intention to insist

upon enforcing" the arbitration clause”. Id.

II.     Plaintiff’s Claims Are Barred by the Rooker-Feldman Doctrine

        In an effort to sidestep the purpose and prohibitions of the Doctrine, Downing

invites this Court to delve back into the state court proceeding by arguing that he

does not really seek to overturn the Maryland decision. Instead he simply asserts---

without anything more than the naked assertion---that the fundamental tenant of the

Maryland litigation is simply “not true” --- that the guaranty upon which the state

court proceeding was based is a forgery and “due to mistake, error, fraud and/or
                                     27
ineffective assistance of counsel”        the Maryland court’s entering the Consent

Judgment was invalid. Further, he continues his effort to dodge the Doctrine, by

arguing in his Responsive Memorandum that the Complaint asserts “new” claims --

- claims that were not raised or decided in the Maryland Court. Indeed, he alleges

violations of federal and state statutes, e.g. FDCPA, GFBPA, and GUDTPA, that

were not ligated in Maryland. Yet, each of these Counts, as well as Downing’s

Count for common law fraud, are all premised upon the single predicate allegation

that was litigated in Maryland --- that the Guaranty was a forgery. Since that issue

was conclusively resolved in Maryland, these claims have no basis.


27
     See FAC para 18, See Attachment No. 7, para 11.
                                           -13-
         To follow Plaintiff’s logic and to sustain the viability of Downing’s “new”

claims, necessarily requires this Court, and the parties, to do what the Rooker-

Feldman prohibits, relitigating the Maryland judgment and the issue of the

Guaranty’s authenticity. To countenance such a position would open literally every

state court decision for re-review by a claimant simply alleging fraud in the

underlying case. If so, no case would ever be final.

         It bears repeating and it should matter, before this Court considers undertaking

such an effort, that this Court observe that Downing made a conscious decision to

sign the Settlement Agreement and Release, the Consent Judgment and to file the

Voluntary Dismissal in Maryland and commenced making payments according to

the Settlement Agreement before he defaulted again. He then pursued a Rule 60

attack on the Consent Judgment after collection resumed against him and filed an

appeal that was dismissed.

         He was also obligated, pursuant to the terms of the Settlement Agreement, to

bring any challenge to it in Circuit Court of Prince George’s County, Maryland.28

Downing makes no mention of these inconvenient facts in his FAC or his

Responsive Memorandum.




28
     See Attachment No. 5 (Exh. 1, para. 4).
                                           -14-
No matter how he parses it, Plaintiff indeed seeks to challenge the merits of the

Maryland court’s final judgment. Because all of Plaintiff's claims constitute a de

facto appeal challenging the validity of the State-court judgment the claims are

barred by the Rooker-Feldman doctrine and it is not within this court’s purview to

review the propriety of the Maryland Judgment.

III.    Downing’s Fraud Claim Is Precluded by Res Judicata

        In seeking to avoid the preclusive effects of res judicata, Downing asserts

several arguments, none of which are valid under the facts of this case. Downing’s

first argument is that the Consent Judgment was not a judgment on the merits.29 In

support of this conclusion, Plaintiff misstates the holding in the case Colandrea v.

Wilde Lake Community Ass’n., 761 A2d 899, 909 (Md. (2000) suggesting that the
                                                    30
Consent Judgment is not a decision on the merits.        Downing’s support for this

proposition is wrong for two (2) reasons. First, the Colandrea Court did not involve

a consent judgment as in the case at bar. The proper treatment of a consent judgment

under Maryland law is addressed in Jones v. Hubbard, 356 Md. 513, 740 A.2d 1004

(Md., 1999) (citing First Bank (N.A.) W. Mont. v. District Ct., 226 Mont. 515, 520,

737 P.2d 1132, 1135 (1987) ("The effect of a stipulation is the same as a judgment



29
     Downing’s Responsive Memorandum, pg. 26.
30
     Downing’s Responsive Memorandum, pg. 26.
                                        -15-
on the merits.").31    Second, the Court in Colandrea was concerned with the

distinction between collateral estopple and res judicata. Holding that a subsequent

lawsuit was indeed precluded on the principles of res judicata, the Court recited the

elements of res judicate in Maryland stating:

     Under Maryland Law, the requirements of res judicata or claim preclusion
     are: 1) that the parties in the present litigation are the same or in privity with
     the parties to the earlier dispute; 2) that the claim presented in the current
     action is identical to the one determined in the prior adjudication; and 3) that
     there was a final judgment on the merits. (Citations omitted).
     Therefore, a judgment between the same parties and their privies is a final
     bar to any other suit upon the same cause of action and is conclusive, not
     only as to all matters decided in the original suit, but also as to matters
     that could have been litigated in the original suit. Id. at 910. (Emphasis
     added) (Citations omitted).
Downing attempts to side-step this result and the effect of res judicata by suggesting

that by raising “new claims” not litigated in the Maryland case such “new claims”

are only nominally similar to the claims in Maryland and are therefore open for re-

litigation before this Court. But his analysis is wrong. The “new claims” Downing

raises are of two (2) distinct categories which are treated differently.        The first

category of “new claims” Downing raises are claims that were indeed litigated in

Maryland. Those claims are precluded by res judicata. Specifically, Downing


31
  See also the discussion on the issue of Maryland law and the preclusive effects
pertaining to a Consent Judgment in Section I. B 4, supra.


                                           -16-
asserts the “new claim” that the Guaranty was a forgery. That issue was expressly

litigated and resolved, on the merits, in Maryland. IOU’s Maryland Complaint and

its Motion for Summary Judgment squarely placed that issue before the Maryland

Court.32 Nevertheless, Downing attempts to crack the door on res judicata by

suggesting that the defense of forgery is not precluded because that issue was not a

compulsory counterclaim, it was not required to be raised in Maryland and that it

may be raised in a later suit. 33 He then reveals his prior knowledge of the potential

forgery defense before he settled the Maryland litigation and states he “in fact

elected” not to raise the fraud claim in Maryland. 34

      This is nothing more than duplicitous gamesmanship to sidestep the

application of res judicata and demonstrates that Plaintiff is really trying to affect a

de facto appeal so he can have this Court overturn the Maryland judgment.

      Furthermore, as well stated in Colandrea case, supra:

     To avoid the vagaries of res judicata's preclusive effect, [one] must assert
     all the legal theories he wishes to in [the] initial action, because failure to do
     so does not deprive the ensuing judgment of its effect as res judicata. Id.
     Citing Lockett, 914 F.Supp. at 1233.




32
   See Attachment No.s 2 and 3.
33
   See Downing’s Responsive Memorandum, pg. 29.
34
   Id.
                                           -17-
Since Downing “elected” not to challenge the Guaranty in Maryland the “ensuing

judgment and its effect as res judicata” apply. Moveover, once he chose to settle

the case by Consent Judgment and to waive all claims, known and unknown, the

issue was precluded.

      The second category of “new claims” Downing raises are claims not litigated

in the Maryland case for obvious reasons such as the FDCPA, the GFBPA, the

GUDTPA claims in Counts 1-3 and 5-6. However, these claims are derivative of

the forgery claim from category one discussed above. Defendant does not contend

these claims are precluded by res judicata to the extent they assert an independent

basis of liability outside the Maryland judgment. However, as addressed supra, the

fundament element crucial to those claims was the allegation of the fraudulent

Guaranty. Since that issue was resolved, on the merits, in Maryland, these derivative

claims lack an independent basis of liability and necessarily means each of these

claims (Counts 1-3 and 5-6) also fail.

IV.   Plaintiff’s Fraud Claim Fails

   A. Plaintiff Has Not Plead Fraud with Particularity or Plausibility

      Plaintiff’s fraud claim (Count 4) fails as a matter of law on two grounds: (1)

Plaintiff fails to plead his common law fraud claim with particularity and (2)

Plaintiff’s fraud claim, even if alleged with particularity, does not “plausibly give

                                         -18-
rise to an entitlement to relief”. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

withstand a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true, to ‘state a claim that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)); Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 543 (4th Cir.

2013).

      The Court is not required to “blindly accept the legal conclusions drawn by

the pleader from the facts.” Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir.

1988 (Citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir/ 1987; C.

Wright A. Miller, Federal Practice and Procedure § 1357, at 595-97 (1969).

      The Court must consider the complaint in its entirety, as well as other sources

courts ordinarily examine, when ruling on Rule 12(b)(6) motions. Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308 (2007). “Determining whether a

complaint states a plausible claim for relief [is] . . . a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id. at 679, 129 S. Ct. at 1950.

      1. Plaintiff Has Not Plead Fraud with Particularity

      A claim for fraud has five elements under Georgia law: "(1) a false

representation or omission of a material fact; (2) scienter, or knowledge of falsity;


                                         -19-
(3) intention to induce the party claiming fraud to act or refrain from acting; (4) on

which plaintiff justifiably relied; and (5) damages." Rampura v. Main & 75 Ctr.,

LLC, No. 1:06-CV-515- CAP, 2008 U.S. Dist. LEXIS 66999, at *25 (N.D. Ga. Feb.

13, 2008) (citing Mever v. Waite, 270 Ga. App. 255 (2004)). A plaintiff who alleges

fraudulent concealment must prove these same five elements, including, as a factor

of justifiable reliance, that he or she could not have discovered the alleged defect in

the exercise of due diligence. Id, at *25-26; Worsham v. Provident Cos., Inc., 249 F.

Supp. 2d 1325, 1331 (N.D. Ga.2002); see also O.C.G.A. §§ 23–2–52, 51–6–2(a).

      In pleading a claim for fraud, the plaintiffs “must state with particularity the

circumstances constituting fraud or mistake. Rule 9 thus requires plaintiff to allege

(1) precisely what statements or omissions were made in which documents or oral

representations; (2) the time and place of each such statement and the person

responsible for making (or, in the case of omissions, not making) them; (3) the

content of such statements and the manner in which they misled the plaintiff; and

(4) what the defendant obtained as a consequence of the fraud. FindWhat Investor

Grp. v. FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011); Durham v. Bus. Mgmt.

Assocs., 847 F.2d 1505, 1512 (11th Cir. 1988).

      Here, Downing pleads only the mere conclusion of the elements of the fraud.

He cursorily pleads IOU committed fraud, but never details how or when, (although

                                         -20-
he explains in his brief it was as of the date of execution; (Downing’s Brief pg. 13),

by forging the signature (Downing’s Brief pg. 13), but makes no mention of what

person undertook this act or how it was done, and pleads knowledge by simply

stating “Defendant knew” (FAC paras 64 and 73) and then contradicts this assertion

by pleading that Defendant should have known (FAC, para 86) the guaranty was a

forgery. More importantly Plaintiff fails to plead his justifiable reliance at all. The

only allegation that Plaintiff justifiability relied is the mere conclusion that “Plaintiff

justifiability relied on Defendant’s representations”. (FAC para 69). Nor does he

plead any details of reliance to show that he could not have discovered the alleged

defect in the exercise of due diligence. Rampura v. Main & 75 Ctr., LLC, No. 1:06-

CV-515- CAP, 2008 U.S. Dist. LEXIS 66999, at *25 (N.D. Ga. Feb. 13, 2008)

(citing Mever v. Waite, 270 Ga. App. 255 (2004)).

      Each of these facts are conclusions not substantiated in fact. None of the

allegations indicated the date, time, or place of any misrepresentation. Nor did the

plaintiff identify who, how, or why any person employed by Defendant was

responsible for the specific forged document. Indeed, in FAC para 4, its generically

described as a “a scheme”, in FAC para. 10 its merely “a fraud”, in FAC para 18, its

either “a mistake, error, fraud, and/or ineffective assistance of counsel”.




                                           -21-
      2. The Element of Reliance Does Not Exist

      Indeed, Downing cannot allege any such facts to support the element of

reliance.   Taking the Complaint in its entirety, as well as the Maryland public

records, and Downing’s own admissions and actions contrary to the element shows

that Downing did not justifiably rely on the “fraud” he now alleges in the FAC. Any

such claims of reliance are simply not plausible.

      As discussed in more detail in Section I of this Reply, Downing, and his

attorney, were aware of a forgery defense months prior to litigation commencing in

Maryland and before he settled the case. Indeed, the records show he and his counsel

knowingly executed the voluntarily Consent Judgment, the Settlement and Release

Agreement, and the Voluntarily Dismissal with knowledge of the potential forgery

defense. He pleads that the case in Maryland proceeded to judgment because of

“mistake, error, fraud and/or ineffective assistance of counsel”. (FAC para 18). Yet,

even so, he admits he “elected” not to assert the fraud defense in Maryland prior to

settling the case. Having known of his defense of forgery prior to settlement and

then nevertheless agreeing to settle the case and release his claims, Downing is

unable plead reliance on the fraud as a matter of law since he cannot show he was

unable to discover the forgery in the exercise of due diligence. Rampura v. Main &

75 Ctr., LLC, No. 1:06-CV-515- CAP, 2008 U.S. Dist. LEXIS 66999, at *25 (N.D.


                                        -22-
Ga. Feb. 13, 2008) (citing Mever v. Waite, 270 Ga. App. 255 (2004)). Even when

the FAC alleges reliance (FAC Para.s 65. 66, 69 and 74), the allegation is a mere

conclusion without any facts in support. Nor are there any facts to suggest Downing

could have avoided the “fraud” nor could there be because we know from the FAC

and the Maryland records that Downing “elected” sit on his “counterclaims” and

opted to settle his case to resolve any issue as to the authenticity of the Guaranty.

         Downing fails to articulate in the FAC the heightened pleading requirement

necessary to indicate the “who, how, or when” he was defrauded into signing the

Consent Judgment. Nor can he as no facts support such a contention. These

allegations fall short of the heightened pleading for fraud. Therefore, Downing

cannot show the element of justifiable reliance and his fraud claim must fail.

         3. The Merger Clause In the Settlement Agreement Precludes Reliance

         As shown above, the Settlement Agreement signed by Downing when

dismissing his Maryland claim contained a merger clause.35 When a contract

contains a merger clause, "that clause operates as a disclaimer, establishing that the

written contract completely and comprehensively represents all of the parties'

agreement" and thus "bars [Plaintiff] from asserting reliance on the alleged

misrepresentation not contained within the contract." Worsham v. Provident


35
     See Attachment No. 5 (Exh. 1, para. 6).
                                          -23-
Companies, Inc., 249 F.Supp.2d 1325 (N.D. Ga., 2002) (Citing Pennington v.

Braxley, 224 Ga. App. 344, 480 S.E.2d 357, 359 (1997)).

      Thus, as a matter of law, a valid merger clause executed by two or more parties

precludes any subsequent claim of fraud based upon precontractual representations.

Id. (citing First Data POS, Inc. v. Willis, 273 Ga. at 796, 546 S.E.2d 781. The

“rational basis for [merger clauses] is that where parties enter into a final contract

all prior negotiations, understandings, and agreements on the same subject are

merged into the final contract, and are accordingly extinguished." Id. (quoting

Health Serv. Ctrs. v. Boddy, 257 Ga. 378, 380, 359 S.E.2d 659 (1987); see Alpha

Kappa Psi Bldg. Corp. v. Kennedy, 90 Ga.App. 587, 83 S.E.2d 580 (1954) (holding

that there cannot be justifiable reliance upon a pre-contractual representation when

there is a merger clause in a contract). Therefore, Plaintiff’s fraud claim must fail.

V. Plaintiff’s FDCPA, GFBPA, and GUDTPA Claims (Counts 1-3, 5-6) Fail

      Plaintiff predicated his federal and state claims on the contention that IOU

"unlawfully attempted to collect the Judgment from him when it was known the

guaranty was forgery”. The forgery is the fundamental tenant of these claims. As

shown above, having voluntarily consented to judgment to settle the Maryland case,

Downing resolved any issue of liability or forgery and waived all jurisdictional



                                         -24-
defenses. Thus, the Consent Judgment against Downing is fatal to his fraud claim

and consequently these claims as well.

                                   CONCLUSION

      Plaintiff’s failed to allege facts sufficient to support plausible claims. In

addition, Plaintiff’s claims reflect nothing more than an attempt to have the Court

invalidate a final state court judgment contrary to the rationale of the Rooker-

Feldman doctrine or res judicata. Accordingly, Defendant respectfully asks that

Plaintiff’s claims against it be dismissed in their entirety.




      Respectfully submitted, May 21, 2019.

                                                 JOYCE • CHILDERS LLP
                                                 /s/ Jeff Joyce
                                                 JEFF R. JOYCE
                                                 Georgia Bar No. 005880
                                                 P.O. Box 550291
                                                 Atlanta, Georgia 30355
                                                 Tele: 404-760-6001
                                                 jjoyce@joycellp.com

                                                 Attorneys for Defendant




                                          -25-
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LORENZO DOWNING,
             Plaintiff,                            CIVIL ACTION FILE NO.
                    v.                             1:19-CV-0929
IOU CENTRAL, INC d/b/a IOU
FINANCIAL, LLC, a Georgia limited
liability company,
             Defendant.

             CERTIFICATION PURSUANT TO LR 7.1D, NDGa.

`     The undersigned counsel, pursuant to LR 7.1D, NDGa., hereby certifies that

this filing has been prepared in a font and point selection approved in LR 5.1, NDGa.,

Times New Roman 14, and with margins as specified therein.

Dated: May 21, 2019.
                                                JOYCE • CHILDERS LLP
                                                /s/ Jeff Joyce
                                                JEFF R. JOYCE
                                                Georgia Bar No. 005880
                                                P.O. Box 550291
                                                Atlanta, Georgia 30355
                                                Tele: 404-760-6001
                                                jjoyce@joycellp.com

                                                Attorneys for Defendant




                                         -26-
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LORENZO DOWNING,
             Plaintiff,                        CIVIL ACTION FILE NO.
                    v.                         1:19-CV-0929
IOU CENTRAL, INC d/b/a IOU
FINANCIAL, LLC, a Georgia limited
liability company,
             Defendant.


                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing REPLTY BRIEF OF

DEFENDANT IOU CENTRAL, INC.’S IN SUPPORT OF ITS RENEWED

MOTION TO DISMISS PLAINTIFF’S COMPLAINT was filed with the Clerk of

this Court using the CM/ECF system for filing, which will give notice to the

following parties of record:

                                Deborah Obiorah
                            OBIORAH FIELDS, LLC
                           157 South McDonough Street
                            Jonesboro, Georgia 30236

                                 Damon L. Ward, Esq.
                                   Ward Law Group
                               dward@wardlawgroup.com




                                        -27-
Dated: May 21, 2019.
                              JOYCE • CHILDERS LLP
                              /s/ Jeff Joyce
                              JEFF R. JOYCE
                              Georgia Bar No. 005880




                       -28-
